Title: Thomas Jefferson to Arthur S. Brockenbrough, 29 June 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Th: Jefferson to mr Brockenbrough
            Monticello June 29. 19.
          
          Will you be so good as to drop me a line the moment the Philadelphia workmen arrive, informing me when they may be expected here, as it might induce me to put off my departure until I see them fixed here. Perry has promised to have dormitories for the master workmen and Cellars ready for the others which was my promise. I salute you with friendship & respect.
        